ON APPLICATION FOR REHEARING
MOUTON, J.
Counsel for plaintiff again refers to the case of Goldsby vs. Lowry, 6 La. App. 450, but now states that the case was not decided on the point urged by him originally.
We have,- in our original opinion, referred to that case and held that we could not accept the doctrine therein announced if the Judges of the Second Circuit intended it as a rule of law. We adhere to our conclusions on this question, as originally expressed.
*540Counsel again insists that the amended answer filed by defendant militates against his veracity. We have gone fully over this contention in our first opinion and held that the change he had made was to correct an original mistake, and that it had not in any way affected his credibility. It is needless to repeat here what we have heretofore said on this subject, wherein we find no error. Further in his brief filed in support of his application, counsel proceeds to attack the credibility of defendant and his wife. There are no facts or circumstances in the record to sustain that attack, and which is fully discussed in our original opinion. Counsel again advances the reasons originally assigned by him in support of his contention that the judgment below should be affirmed. Our original opinion will show that we have carefully, patiently and diligently gone, almost minutely, over all the material facts and corroborating circumstances of this case in which we were urged by. the desire of not reversing the verdict and judgment appealed from unless assured that the jury had fallen into a manifest error in bringing a verdict against defendant and that the judge had likewise erred in approving it. If we were to indulge in another discussion of this case, we would only repeat what we have heretofore said, as it has been considered in all of its angles and phases in an opinion, much too long, its length being excusable only because we were impelled by the desire to satisfactorily meet all the contentions of learned counsel for plaintiff.
Counsel for plaintiff says that this court has held in a case to which he does not specifically refer, that judgments appealed from come up to the appellate courts with a presumption of correctness, or else there would be no value in the findings of the trial courts. We have invariably so held which is in conformity with the jurisprudence of this State. We have likewise never failed to recognize this rule in appeals from the verdict of juries approved by judgment of trial courts, and have always- given great weight to such findings below. This rule recognizes the presumption of correctness of judgments-appealed from, and the weight which should be given to the verdict of juries, but which in no wise antagonizes the well-established doctrine that when there is manifest error, a reversal is proper and must be granted.
In this very case, we have, in our original opinion, applied the principle of law above referred to in the. following language:
“We have given the consideration due to the unanimous verdict of the jury and the judgment affirming it, but, after a careful, patient analysis of the facts and testimony, and looking at the case from every angle, we find it impossible to affirm the judgment. We find that the verdict and judgment are manifestly erroneous, and that defendant is entitled to a reversal.”
We find no reason to change our former opinion or decree.